TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00466-CR



                                  Lester Ray Guy, Appellant

                                                  v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-10-302548, HONORABLE DAVID CRAIN, JUDGE PRESIDING



                                           ORDER

PER CURIAM

               The State’s brief was originally due November 14, 2013, and the State has been

granted three extensions. The State has filed a fourth motion, seeking an additional thirty days to

file the brief, for a total of 120 days. We grant the motion, extending the deadline to March 17,

2014, and caution counsel that no further extensions will be granted.

               It is ordered February 21, 2014.



Before Justices Puryear, Goodwin, and Field

Do Not Publish